09/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 22-0512


                                        DA 22-0512


 MICHAEL L. GOGUEN,

              Plaintiff, Appellee, and Cross-                                SEP 2 0 2022
                                                                           Bowen Greenw000
 Appellant,                                                              Clerk of Suprerne Cour*
                                                                            State nr


       v.

 NYP HOLDINGS, INC.; ISABEL VINCENT;                                  ORDER
 and DOES 1 through 100,

              Defendants and Appellants,

 WILLIAM DIAL,

              Defendant and Cross-Appellee.


       Defendants NYP Holdings, Inc., and Isabel Vincent filed a notice of appeal from
the Order Re: Motions to Dismiss of the Eleventh Judicial District Court, Cause No.
DV-21-1382(A). Plaintiff Michael L. Goguen has cross-appealed. The appeal and cross-
appeal are from an order certified as final by the District Court in its Order Entering Partial
Final Judgment and Granting Certification Pursuant to Mont. R. Civ. P. 54(b).
       Pursuant to M. R. App. P. 4(4)(b), we have reviewed the District Court's
certification order for compliance with M. R. App. P. 6(6). We conclude the court's
certification order is in substantial compliance with the requirements of Rule 6(6) and our
case law interpreting certification orders under Rule 54(b).
       Therefore,
       IT IS ORDERED that this appeal may proceed.
       The Clerk is directed to provide copies of this Order to all counsel of record.
               Li la-
DATED this   e.A,   day of September, 2022.




                                       a ti-a— '44Le
                                       sg—n?`All F,--
                                                 117--
                                                    j 4a,9

                                              (94 AI
                                                   Justices
                                                              11,_




                                   2